Exhibit 10.15

 

BUNGE LIMITED

NON-EMPLOYEE DIRECTORS EQUITY INCENTIVE PLAN

 

AWARD AGREEMENT

 

- Notice of Director Option Grant -

 

Effective as of the Date of Grant set forth below, the Optionee named below (who
is a Non-Employee Director) is hereby awarded a nonqualified stock option to
purchase the number of Shares set forth below (the “Director Option”) under the
Bunge Limited Non-Employee Directors Equity Plan (the “Plan”), subject to the
terms and conditions of the Plan and this Award Agreement (this “Award
Agreement”). This Award Agreement consists of this Notice of Director Option
Grant (the “Grant Notice”) and the attached Terms and Conditions applicable to
Director Option Grants (the “Terms and Conditions”). Defined terms not
explicitly defined in this Award Agreement but defined in the Plan shall have
the same definitions as in the Plan.

 

Optionee Information:

 

Name:

 

Address:

 

Summary of Director Option Terms:

 

Date of Grant:

 

Shares subject to the
Director Stock Option:

Vesting Schedule: See Terms and Conditions.

 

Exercise Price per Share: U.S.$               .

Expiration Date:
Ten (10) years from the Date of Grant, unless earlier terminated as provided
herein.

 

The Optionee and Bunge Limited, a company organized under the laws of Bermuda,
and any successor thereto (“Bunge”), agree that this Director Option is granted
under and subject to the terms and conditions of the Plan and this Award
Agreement, and that this Director Option is granted for no consideration other
than the Optionee’s services. The Optionee acknowledges that he or she has
reviewed the Plan and this Award Agreement in their entirety and has had an
opportunity to obtain the advice of counsel and a qualified tax advisor prior to
executing this Award Agreement. The Optionee hereby agrees to comply with the
terms and conditions of the Plan and this Award Agreement and accepts as
binding, conclusive and final all decisions or interpretations of the Board upon
any questions relating to the Plan and this Award Agreement.

 

The Optionee indicates acceptance of this Director Option, subject to the terms
and conditions set forth in the Plan and the Award Agreement, by signing this
Grant Notice and returning it to the undersigned representative of Bunge no
later than                        , 2005. If a signed copy of this Grant Notice
is not received by such date, this Award shall be void and of no force and
effect.

 

BUNGE LIMITED

OPTIONEE

 

 

By:

 

 

By:

 

 

Name:

Flávio Sá Carvalho

[NAME]

Title:

Chief Personnel Officer

 

 

--------------------------------------------------------------------------------


 

BUNGE LIMITED

NON-EMPLOYEE DIRECTORS EQUITY INCENTIVE PLAN

 

AWARD AGREEMENT

 

- Terms and Conditions Applicable to Director Options Grants -

 

1.                                      Grant. Subject to the terms of this
Award Agreement, Bunge hereby grants the Optionee, a Non-Employee Director, a
Director Option as of the Date of Grant.

 

2.                                      Vesting.

 

(a)                                 Vesting; Accelerated Vesting; Forfeiture.
Except as hereinafter provided, the Optionee may exercise the Director Option
only with respect to the portion thereof that has vested. The Director Option
shall vest and become exercisable as of the date of January 1st first occurring
after the Date of Grant (the “Vesting Date”), provided that the Optionee has
continued to serve as a member of the Board until such Vesting Date.
Notwithstanding the preceding sentence, the Director Option shall be considered
fully vested and exercisable upon the termination of the Optionee’s service on
the Board by reason of Retirement, death, Permanent Disability or by reason of
failure by the shareholders to reelect the Optionee. Any Director Options that
are otherwise unvested at the time of a termination of the Optionee’s service on
the Board shall lapse and become void.

 

(b)                                 Termination of Service. Following
termination of the Optionee’s service on the Board, the Optionee (or the
Optionee’s estate, personal representative or beneficiary, as the case may be)
shall have the right, subject to the other terms and conditions of the Plan, to
exercise the Director Option, to the extent vested in accordance with
Section 2(a):

 

(i)                                     at any time within three years after the
date of termination of service, if such termination was by reason of Retirement,
death, Permanent Disability or by reason of failure by the shareholders to
reelect the Optionee, or

 

(ii)                                  in all other cases, at any time within one
year after the date of termination of service;

 

subject, in all cases, to earlier expiration of the Director Option on the
Expiration Date.

 

(c)                                  Notice of Exercise. Subject to the
limitations set forth in this Award Agreement, the Optionee may exercise the
Director Option, once vested, by submitting a written notice in the
form attached hereto as Exhibit A to Bunge at its corporate headquarters (or by
following such other procedures as Bunge may from time to time indicate in
writing to the Optionee). Subject to Sections 7(d) and 7(e) of the Plan, the
exercise date (the “Exercise Date”) shall be the date on which the Secretary of
Bunge receives a written notice of exercise, duly completed and submitted by the
Optionee (or his or her beneficiary, if applicable), relating to the Director
Option, if such notice is received by 5:00 p.m. (New York City time). If such
notice is received after 5:00 p.m. on such date, the Exercise Date shall be the
following business day. The Optionee shall deliver, or arrange for delivery, to
Bunge, at the time of giving the notice, payment in a form permissible under
Section 3 of this Award Agreement for the full amount of the Exercise Price.

 


(D)                                 ISSUANCE OF SHARES. AFTER RECEIVING A PROPER
NOTICE OF EXERCISE, BUNGE SHALL CAUSE TO BE ISSUED THE SHARES AS TO WHICH THE
DIRECTOR OPTION HAS BEEN EXERCISED.

 

2

--------------------------------------------------------------------------------


 


(E)                                  DIRECTOR OPTIONS NOT TRANSFERABLE. THE
OPTIONEE MAY NOT TRANSFER, PLEDGE, ASSIGN OR OTHERWISE DISPOSE OF THE DIRECTOR
OPTION EXCEPT BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION OR PURSUANT TO A
DOMESTIC RELATIONS ORDER, SUBJECT TO THE BOARD’S DISCRETION TO PERMIT CERTAIN
LIMITED TRANSFERS UNDER SECTION 8 OF THE PLAN.


 


(F)                                   PERIOD OF EXERCISE. SUBJECT TO THE
LIMITATIONS OF THIS AWARD AGREEMENT, THE DIRECTOR OPTION SHALL BE EXERCISABLE
UNTIL THE EXPIRATION DATE. ANY DIRECTOR OPTION THAT HAS NOT BEEN EXERCISED BY
5:00 P.M. (NEW YORK CITY TIME) ON THE EXPIRATION DATE SHALL EXPIRE AND BE
AUTOMATICALLY CANCELLED.


 


(G)                                  WITHHOLDING TAXES. BUNGE SHALL REQUIRE THE
OPTIONEE, PRIOR TO DELIVERY OF ANY SHARES UPON EXERCISE, TO REMIT TO BUNGE AN
AMOUNT SUFFICIENT TO SATISFY ANY U.S. FEDERAL, STATE, LOCAL AND/OR FOREIGN
INCOME TAX OR OTHER APPLICABLE PAYROLL TAX WITHHOLDING REQUIREMENTS. BUNGE MAY,
IN ITS SOLE DISCRETION, PERMIT THE OPTIONEE, AFTER THE DELIVERY OF SHARES TO THE
OPTIONEE, TO SATISFY ANY U.S. FEDERAL, STATE, LOCAL AND/OR FOREIGN INCOME TAXES
OR OTHER APPLICABLE PAYROLL TAXES BY DIRECTING BUNGE TO REPURCHASE SHARES THAT
WERE ISSUED TO THE OPTIONEE IN ACCORDANCE WITH ALL APPLICABLE LAWS AND PURSUANT
TO ANY SUCH RULES AS THE BOARD MAY ESTABLISH FROM TIME TO TIME.


 


3.                                      PAYMENT FOR SHARES. IN ORDER TO EXERCISE
ANY DIRECTOR OPTION, THE OPTIONEE MAY TENDER PAYMENT IN THE FOLLOWING FORMS:


 


(A)                                 CASHLESS EXERCISE. SUBJECT TO SUCH RULES AND
PROCEDURES AS MAY BE ADOPTED BY THE COMMITTEE, AND SUBJECT TO APPLICABLE LAW ALL
OR PART OF THE EXERCISE PRICE AND ANY WITHHOLDING TAXES MAY BE PAID BY THE
DELIVERY (ON A FORM PRESCRIBED BY THE COMPANY) OF AN IRREVOCABLE DIRECTION:


 


(I)                                     TO A SECURITIES BROKER TO SELL SHARES
AND TO DELIVER ALL OR PART OF THE SALES PROCEEDS TO BUNGE; OR


 


(II)                                  TO PLEDGE SHARES TO A SECURITIES BROKER OR
LENDER, AS SECURITY FOR A LOAN, AND TO DELIVER ALL OR PART OF THE LOAN PROCEEDS
TO BUNGE.


 


(B)                                 CASH. ALL OR PART OF THE EXERCISE PRICE
MAY BE PAID IN CASH OR CASH EQUIVALENTS.


 


(C)                                  CURRENTLY OWNED SHARES. SUBJECT TO ALL
APPLICABLE LAW AND IN BUNGE’S SOLE DISCRETION, ALL OR ANY PART OF THE EXERCISE
PRICE MAY BE PAID BY SURRENDERING WHOLE SHARES THAT ARE ALREADY OWNED BY THE
PARTICIPANT. SUCH SHARES SHALL BE SURRENDERED TO BUNGE IN GOOD FORM FOR TRANSFER
AND SHALL BE VALUED AT THEIR FAIR MARKET VALUE ON THE DATE WHEN THE NONQUALIFIED
STOCK OPTION IS EXERCISED. THE PARTICIPANT SHALL NOT SURRENDER SHARES IN PAYMENT
OF THE EXERCISE PRICE IF SUCH ACTION WOULD CAUSE BUNGE TO RECOGNIZE COMPENSATION
EXPENSE (OR ADDITIONAL COMPENSATION EXPENSE) WITH RESPECT TO THE NONQUALIFIED
STOCK OPTION FOR FINANCIAL REPORTING PURPOSES.


 


(D)                                 CASH/SHARE COMBINATION. SUBJECT TO ALL
APPLICABLE LAW AND IN BUNGE’S SOLE DISCRETION, ALL OR ANY PART OF THE EXERCISE
PRICE MAY BE PAID THROUGH A COMBINATION OF THE ALTERNATIVES ABOVE.


 

4.                                      Market Standoff Agreement. The Optionee,
if requested by Bunge and an underwriter of Common Stock (or other securities)
of Bunge, agrees not to sell or otherwise transfer or dispose of any Common
Stock (or other securities) of Bunge held by the Optionee during the period

 

3

--------------------------------------------------------------------------------


 

requested by the underwriter managing any public offering of Common Stock (or
other securities) of Bunge following the effective date of a registration
statement of Bunge filed under the U.S. Securities Act of 1933, as amended,
provided that all similarly situated officers and directors of Bunge are
required to enter into similar agreements. Such agreement shall be in writing in
a form satisfactory to Bunge and such underwriter. Bunge may impose
stop-transfer instructions with respect to the shares (or other securities)
subject to the foregoing restriction until the end of such period.

 

5.                                      Share Ownership Guidelines. The Optionee
agrees to comply with the conditions and restrictions imposed by such guidelines
with respect to any Shares obtained in connection with the exercise of any
Director Option.

 

6.                                      General Terms.

 

(a)                                 Plan Document Controls. In the event of any
conflict between the provisions of this Award Agreement and those of the Plan,
the provisions of the Plan shall control.

 

(b)                                 Applicable Law. This Award Agreement shall
be governed by and subject to the laws of the State of New York and to all
applicable laws and to the approvals by any governmental or regulatory agency as
may be required.

 

(c)                                  Validity. The invalidity or
unenforceability of any provision of this Award Agreement shall not affect the
validity or enforceability of any other provision of this Award Agreement, which
shall remain in full force and effect. The parties intend that any offending
provision shall be enforced to the fullest extent to which it is enforceable,
that any unenforceable portion thereof be severed from this Award Agreement, and
that this Award Agreement, as modified to sever any such unenforceable portion,
be enforced to the fullest extent permitted by law.

 

(d)                                 Notices. All notices and other
communications provided for herein shall be in writing and shall be delivered by
hand, telecopy or facsimile transmission or sent by certified or registered
mail, return receipt requested, postage prepaid, addressed, if to the Optionee,
to the attention of the Optionee at the mailing address set forth on the Grant
Notice (or to such other address as the Optionee shall have specified to Bunge
in writing) and, if to Bunge, to it at its principal offices which are currently
located at 50 Main Street, 6th Floor, White Plains, New York 10606, attention
Chief Personnel Officer. All such notices shall be conclusively deemed to be
received and shall be effective, (i) if delivered by hand, upon receipt, (ii) if
sent by telecopy or facsimile transmission, upon confirmation of receipt by the
sender of such transmission or (iii) if sent by registered or certified mail, on
the fifth day after the day on which such notice is mailed.

 

(e)                                  Waiver. The waiver by either party of
compliance with any provision of this Award Agreement by the other party shall
not operate or be construed as a waiver of any other provision of this Award
Agreement, or of any subsequent breach of such party of a provision of this
Award Agreement.

 

(f)                                   Board Decisions Final. Any dispute or
disagreement which shall arise under, or as a result of, or pursuant to, or in
connection with, the interpretation or construction of the terms of this Award
Agreement or the Director Option granted hereunder shall be determined by the
Board or its designee, and any such determination (including, without
limitation, any determination of Fair Market Value) and any other determination
by the Board under or pursuant to this Award Agreement and any interpretation by
the Board of the terms of the Director Option shall be final and binding on all
persons affected thereby; provided, however, that any member of the Board shall
recuse himself or herself from

 

4

--------------------------------------------------------------------------------


 

participating in any determination by the Board pursuant to this
Section 6(f) with respect to any dispute or disagreement in which such member
has a financial or other material interest.

 

(g)                                  Amendments. The Board or its designee shall
have the power to alter or amend the terms of this Award Agreement as set forth
herein from time to time, in any manner consistent with the provisions of
Section 10 of the Plan, and any alteration or amendment of the terms of the
Director Option by the Board or its designee shall, upon adoption, become and be
binding on all persons affected thereby without requirement for consent or other
action with respect thereto by any such person; provided, however, that, except
as contemplated by Section 10 of the Plan, no such alteration or amendment may,
without the consent of the Optionee, adversely affect the rights of the Optionee
under this Award Agreement. Notwithstanding any provision herein to the
contrary, the Board or its designee shall have the broad authority to amend this
Award to take into account changes in applicable tax laws, securities laws,
accounting rules and other applicable state and Federal laws.

 

(H)                                 ENTIRE AGREEMENT; HEADINGS. THIS AWARD
AGREEMENT AND THE OTHER RELATED DOCUMENTS EXPRESSLY REFERRED TO HEREIN SET FORTH
THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES HERETO. THE HEADINGS
OF SECTIONS AND SUBSECTIONS HEREIN ARE INCLUDED SOLELY FOR CONVENIENCE OF
REFERENCE AND SHALL NOT AFFECT THE MEANING OF ANY OF THE PROVISIONS OF THIS
AWARD AGREEMENT.

 

(i)                                     Counterparts. The Grant Notice to this
Award Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.

 

(j)                                    No Right to Re-election. Neither this
Award Agreement nor the Director Option granted hereunder shall be deemed to
create any obligation on the part of the Board to nominate any of its members
for re-election by Bunge’s shareholders, nor confer upon the Optionee the right
to remain a member of the Board for any period of time, or at any particular
rate of compensation.

 

(k)                                 Securities Laws Compliance. No Shares shall
be issued or transferred under this Award Agreement unless the Board or its
designee determines that such issue or transfer is in compliance with all
applicable U.S. federal, state and/or foreign securities laws and regulations
and Bermuda laws and regulations.

 

(l)                                     Change in Control. Upon a Change in
Control, the Optionee’s Options shall be subject to Section 11(b) of the Plan.

 

5

--------------------------------------------------------------------------------


 

Exhibit A

 

BUNGE LIMITED

NON-EMPLOYEE DIRECTORS EQUITY INCENTIVE PLAN

NOTICE OF EXERCISE

 

The undersigned Optionee hereby elects to exercise the Director Option with
respect to the number of Shares set forth below:

 

1.                                      Participant Information

 

Participant:

Social Security Number:

Daytime Phone Number:

 

2.                                      Details of Exercise.

 

Date of
Grant

 

Number of Options to be
Exercised

 

Per Share Exercise
Price (US $ )

 

Total Exercise Cost
(US $ )

 

Method of Payment of Exercise Cost
(select from methods “a” through “d”
in section 4 below)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 


3.                                EXERCISE INFORMATION.


 


EXERCISE MY DIRECTOR OPTION UPON RECEIPT OF THIS NOTICE OF EXERCISE.


 

Exercise my Director Option when a Bunge common share attains a price of $
             on the New York Stock Exchange Composite Index.

 


4.                                      METHOD OF PAYMENT OF EXERCISE COST.
(INDICATE FORM OF PAYMENT)


 

a.              Cashless Exercise:

 


SUBJECT TO BUNGE’S APPROVAL AND APPLICABLE LAWS, I IRREVOCABLY ELECT TO HAVE A
SECURITIES BROKER SELL SHARES AND TO DELIVER ALL OR PART OF THE SALES PROCEEDS
TO BUNGE PURSUANT TO THE BUNGE CASHLESS EXERCISE PROGRAM.


 

Sell         of the Shares

 

Sell only enough Shares to satisfy the Total Exercise Cost and/or tax
withholding.

 

b.              Check:

 


I ENCLOSE A CASHIER’S CHECK IN THE AMOUNT OF THE TOTAL EXERCISE COST AND/OR TAX
WITHHOLDING.


 


C.               CURRENTLY OWNED SHARES:


 


SUBJECT TO THE APPROVAL OF BUNGE AND APPLICABLE LAWS, I ELECT TO SURRENDER
SHARES THAT I ALREADY OWN TO SATISFY THE TOTAL EXERCISE COST AND/OR TAX
WITHHOLDING. THE EFFECTIVENESS OF THIS NOTICE OF EXERCISE IS CONTINGENT UPON
BUNGE’S RECEIPT OF SUCH SHARES.


 

d.              Cash/Share Combination:

 

Subject to the approval of Bunge and applicable laws, I elect to satisfy the
Total Exercise Cost and/or tax withholding through a combination of the above
alternatives, as described below:

 

 


5.                                TAX INFORMATION.


 

I am subject to U.S. income taxes.

 

I am not subject to U.S. income taxes.

 

Tax Consequences. I UNDERSTAND THAT I MAY SUFFER ADVERSE TAX CONSEQUENCES AS A
RESULT OF THE EXERCISE OF THE DIRECTOR OPTION. I REPRESENT THAT I HAVE CONSULTED
WITH MY TAX CONSULTANT(S) IN CONNECTION WITH SUCH EXERCISE AND THAT I AM NOT
RELYING ON BUNGE FOR ANY TAX ADVICE.

 


6.                                SERVICE STATUS.


 

I am currently a director to Bunge.

 

A-1

--------------------------------------------------------------------------------


 

My services as a director of Bunge terminated on
                                                      .

 

I acknowledge and agree that the terms of the Award Agreement (which is hereby
incorporated by reference) under which the Director Option was granted govern
the terms and conditions applicable to the Director Option and the exercise
thereof.

 

 

 

 

 

 

Date:

Signature of Participant

 

 

This is to verify our receipt and acceptance of this Notice of Exercise and full
payment of the Total Exercise Cost.

 

 

 

BUNGE LIMITED

 

 

 

 

 

 

Date:

Authorized Signature

 

A-2

--------------------------------------------------------------------------------